IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON

 IN RE THE DETENTION OF:
                                                  No. 82548-8-I
 W.C.R.T.,
                                                  DIVISION ONE

                Appellant.                        UNPUBLISHED OPINION


       MANN, C.J. — W.T. appeals a trial court’s order involuntarily committing him to

Western State Hospital (WSH) for 180 days of mental health treatment. W.T. claims the

State presented insufficient evidence that he was gravely disabled as a result of a

mental disorder, and that his counsel was ineffective for proposing an allegedly

defective pattern instruction on the burden of proof. We affirm.

                                               FACTS

       W.T. is a 65-year-old man with a longstanding history of schizoaffective disorder

and problematic sexual behaviors stemming from erotomanic delusions. He has been

hospitalized on many occasions and has exhibited symptoms including pressured

speech, disorganized thinking, auditory hallucinations, sexual preoccupation,

depression, and mood fluctuations. W.T.’s stalking behaviors have resulted in repeated

violations of protection orders against him.

       W.T. was charged with felony stalking in January 2016. In January 2017 the

superior court found that W.T. was incompetent, dismissed the criminal charge without

         Citations and pin cites are based on the Westlaw online version of the cited material.
No. 82548-8-I/2


prejudice, and ordered that he be sent to WSH for evaluation under chapter 71.05

RCW.

        In February 2017, WSH staff members filed a petition seeking W.T.’s involuntary

mental health treatment for up to 180 days on the basis that he was gravely disabled as

a result of a mental disorder. W.T. stipulated to a 90-day involuntary commitment order.

In May 2017, the superior court committed W.T. for 180 days of involuntary treatment

on the basis that he continued to be gravely disabled. Subsequent petitions from WSH

staff resulted in court orders recommitting W.T. to additional consecutive 180-day

periods of inpatient treatment in October 2017, April 2018, October 2018, and May

2019.

         On October 28, 2019, W.T.’s treating psychologist, Dr. Laetitia Geoffrey-Dallery,

and treating psychiatrist Dr. Kamran Naficy again sought to recommit W.T. to a 180-day

period of involuntary treatment on the basis of grave disability. The petition was

supported by a declaration from the petitioners detailing W.T.’s history, mental illness

diagnosis, and current condition. Regarding W.T.’s current mental health symptoms,

the declaration stated that W.T. continues to present with manic and disruptive

behaviors, disorganized thoughts, tangential speech, and loud and angry outbursts.

The declaration also noted that W.T. appeared to be resuming his stalking behaviors.

In response to the petition, W.T. requested a jury trial.

        The trial took place in December 2019. At trial, Dr. Geoffrey-Dallery opined that

W.T. was gravely disabled. She testified that she had diagnosed W.T. with

schizoaffective disorder, bipolar type. She stated that W.T. exhibits persistent

erotomanic delusions towards multiple women, in addition to disorganized speech and



                                              2
No. 82548-8-I/3


ideas, odd behaviors, and mood disorder symptoms such as depression with acts of

aggression. She noted that W.T. drinks hand sanitizer, eats out of the trash, and eats

staples that he finds on the ground in an effort to increase his iron intake. She further

noted that W.T. adamantly denies having any type of psychotic disorder and is

“relatively inconsistent” about taking his medication. Dr. Geoffrey-Dallery expressed

particular concern regarding W.T.’s erotomanic delusions towards a woman dating back

to 1980. Although a no-contact order is in place, W.T. expressed that he has no

intention of stopping his attempts to contact her. Dr. Geoffrey-Dallery also testified that

W.T. presents a substantial likelihood of being rehospitalized if released and that he is

not ready for a less restrictive alternative inpatient placement. Her opinion was based

on W.T.’s pattern of discontinuing his medications upon being released and then

resuming his stalking behaviors.

       Dr. Naficy, W.T.’s treating psychiatrist at WSH, also testified that he believed

W.T. was gravely disabled. Dr. Naficy diagnosed W.T. with schizoaffective disorder.

Dr. Naficy testified that although W.T. was not overtly delusional or psychotic in June

2019, he had recently begun exhibiting cognitive disorganization and both erotomanic

and grandiose delusions. Dr. Naficy explained that W.T. sometimes refuses his

medications and that W.T’s psychotic symptoms increase when his dosage decreases.

Dr. Naficy expressed concern that, if released, W.T. would stop taking his medication

and resume trying to contact his stalking victim. As a result, W.T.’s ability to function

would deteriorate and he would likely need to be returned to the hospital. W.T.’s

psychiatric social worker, Pamela Simon, testified that she did not believe W.T. was

ready to be placed in a less restrictive alternative (LRA). She explained that W.T. was



                                             3
No. 82548-8-I/4


originally set to be discharged to a group home in Seattle, but that plan was put on hold

because W.T. attempted to violate the no-contact order against his stalking victim.

       The parties proposed identical sets of jury instructions. The jury found that W.T.

has a mental disorder, that he is gravely disabled as a result, and that the best interest

of W.T. and others would not be served by a LRA. Pursuant to this jury verdict, the trial

court entered an order committing W.T. for up to 180 additional days of inpatient

treatment at WSH. W.T. appealed the commitment order. 1

                                            ANALYSIS

                                   Sufficiency of the Evidence

       W.T. argues that his most recent 180-day commitment must be vacated because

the State presented insufficient evidence that he is gravely disabled as a result of a

mental disorder. We disagree.

       On appeal, we “will not disturb the trial court's findings of ‘grave disability’ if [they

are] supported by substantial evidence which the lower court could reasonably have

found to be clear, cogent and convincing.” In re Det. of D.W., 6 Wn. App. 2d 751, 757,

431 P.3d 1035 (2018) (quoting In re Det. of LaBelle, 107 Wn.2d 196, 209, 728 P.2d 138

(1986)). “Substantial evidence is evidence in sufficient quantum to persuade a fair-

minded person of the truth of the declared premise.” In re Det. of A.S., 91 Wn. App.

146, 162, 955 P.2d 836 (1998). Where sufficiency of the evidence is challenged, we

review the facts in the light most favorable to the prevailing party. In re Det. of Kelley,




       1 W.T. argues, and the State agrees, that this appeal is not moot even though the challenged

180-day period has ended. Involuntary civil commitment cases are not moot on appeal even after the
commitment period has ended because such commitments may be used as evidence in subsequent
proceedings. See In re Det. of M.K., 168 Wn. App. 621, 629, 279 P.3d 897 (2012); RCW 71.05.245(3).


                                                  4
No. 82548-8-I/5


133 Wn. App. 289, 295, 135 P.3d 554 (2006). We defer to the trier of fact on the

persuasiveness of the evidence and witness credibility. In re Matter of Knight, 178 Wn.

App. 929, 937, 317 P.3d 1068 (2014).

       Former RCW 71.05.020(22) 2 defines “gravely disabled” as a condition in which a

person, as a result of a mental disorder,

       (a) [i]s in danger of serious physical harm resulting from a failure to
       provide for his or her essential human needs of health or safety; or (b)
       manifests severe deterioration in routine functioning evidenced by
       repeated and escalating loss of cognitive or volitional control over his or
       her actions and is not receiving such care as is essential for his or her
       health or safety.

Either statutory definition of “gravely disabled” provides a basis for involuntary

commitment. La Belle, 107 Wn.2d at 202.

       The verdict form in W.T.’s case did not ask the jury to specify which statutory

subsection it relied on in finding that W.T. was gravely disabled. W.T. argues that the

evidence does not support a finding of grave disability under either statutory subsection.

The State argues that the evidence supports a finding of grave disability under

subsection (b).

       To commit an individual under RCW 71.05.020(b), the State must present recent

evidence that the individual has suffered a significant loss of cognitive or volitional

control leading to an inability to seek essential medical care if released. M.K., 168 Wn.

App. at 630. “Prong (b) represents a legislative attempt to permit ‘intervention before a

mentally ill person’s condition reaches crisis proportions,’ as it ‘enables the State to

provide the kind of continuous care and treatment that could break the cycle and restore

the individual to satisfactory functioning.’” In re Det. of A.M., 17 Wn. App. 2d 331, 335,


       2   LAWS OF 2018, ch. 201, § 3001. The definition is presently codified at RCW 71.05.020(24).

                                                    5
No. 82548-8-I/6


487 P.3d 531 (2021) (quoting LaBelle, 107 Wn.2d at 206). It does so by permitting the

State to involuntarily treat individuals who rapidly decompensate when they stop taking

their prescribed medications. LaBelle, 107 Wn.2d at 206.

       To make this showing, the State must “produce evidence of (1) severe

deterioration in routine functioning as evidenced by recent proof of significant loss of

cognitive or volitional control,” and (2) “‘a factual basis for concluding that the individual

is not receiving or would not receive, if released, such care as is essential for his or her

health or safety.’” A.M., 17 Wn. App. 2d at 335 (quoting LaBelle, 107 Wn.2d at 208).

       It is not enough to show that care and treatment of an individual’s mental
       illness would be preferred or beneficial or even in his best interests. To
       justify commitment, such care must be shown to be essential to an
       individual’s health or safety and the evidence should indicate the harmful
       consequences likely to follow if involuntary treatment is not ordered. . . .
       Implicit in the definition of gravely disabled . . . is a requirement that the
       individual is unable, because of severe deterioration of mental functioning,
       to make a rational decision with respect to his need for treatment.

LaBelle, 107 Wn.2d at 208.

       W.T. argues that the State failed its proof on subsection (b) because it presented

no evidence of W.T.’s baseline functioning that would demonstrate severe deterioration

in his routine functioning or recent loss of cognitive or volitional control. W.T. contends

that the only evidence introduced regarding his functioning leading up to the 2017

detention at WSH was that he was charged with stalking in 2016 and that he reported

being voluntarily homeless for about 30 years. W.T. acknowledges that he had six prior

admissions to WSH, but notes that three of those were in the 1980s and that his most

recent prior hospitalization at WSH was in 2009. W.T. further contends that, once at

WSH, all of the evidence established relatively stable functioning. He points out that he

adequately manages his own health care, hygiene, and finances; voluntarily attends

                                               6
No. 82548-8-I/7


treatment classes; works in the greenhouse on campus; and has not required any

forcible medication orders or demonstrated any assaultive behavior.

       We agree with the State that clear, cogent, and convincing evidence supports a

finding that W.T. was gravely disabled under subsection (b). Significantly, W.T. has

recently acted on his erotomanic delusions. In August 2019, he sent a letter to the

mother of the woman he has stalked for years. In October 2019, he sent a letter to a

woman with the same name as his stalking victim. The record also contains testimony

regarding recent incidents in which W.T. became fixated on female staff at WSH, such

as keeping track of a staff member’s schedule and writing another staff member a letter

that concluded with “I love you.” Dr. Geoffrey-Dallery testified that W.T.’s erotomanic

delusions lead to a lack of volitional control and reduced capacity to control his

behaviors.

       The record also shows that W.T. denies suffering from schizoaffective disorder

and engages in behaviors contrary to his health and safety while in the structured

environment of WSH. Dr. Naficy testified that W.T. sometimes refuses his medications

and that W.T’s psychotic symptoms increase when his dosage decreases. He

expressed concern that W.T. would stop taking his medication and resume trying to

contact his stalking victim if released. W.T. acknowledges that he drinks hand sanitizer,

makes his own alcohol, eats staples at WSH, and claims he will continue to drink

alcohol if released.

       In addition, the record shows that W.T. has been hospitalized seven times at

WSH as well as many hospitalizations elsewhere in the community. Dr. Geoffrey-

Dallery testified that W.T. exhibits a pattern of stopping his medications,



                                             7
No. 82548-8-I/8


decompensating, and engaging in stalking behaviors when he is released from

hospitalization. Dr. Naficy testified that this cycle can lead to a “long-term negative

effect on the individual’s ability to function.” Although the record contains some

evidence that W.T. showed improvement in certain aspects of daily functioning while at

WSH, W.T.’s history of repeated hospitalizations, lack of insight into his mental disorder,

erotomanic behaviors, and expressed desire to reduce or skip his medications

demonstrate that harmful consequences are likely to follow if W.T. is not subjected to

another 180-day period of involuntary commitment. Substantial evidence supports the

jury’s finding that W.T. was gravely disabled.

                            Ineffective Assistance of Counsel

       W.T. contends that he was denied the effective assistance of counsel because

his counsel proposed a pattern jury instruction that unconstitutionally diminished the

State’s burden of proof.

       To establish ineffective assistance of counsel, a defendant must show both that

counsel’s performance was deficient and that the defense was thereby prejudiced.

Strickland v. Washington, 466 U.S. 668, 687, 104 S. Ct. 2052, 80 L. Ed. 2d 674 (1984).

To establish deficient performance, the defendant must show that counsel’s

performance fell below an objective standard of reasonableness. State v. McFarland,

127 Wn.2d 322, 335, 899 P.2d 1251 (1995). We strongly presume that counsel’s

performance was reasonable. State v. Kyllo, 166 Wn.2d 856, 862, 215 P.3d 177

(2009). “Reasonable conduct for an attorney includes the duty to research the relevant

law.” In re Pers. Restraint of Caldellis, 187 Wn.2d 127, 140, 385 P.3d 135 (2016)

(quoting Kyllo, 166 Wn.2d at 862). “When counsel’s conduct can be characterized as



                                             8
No. 82548-8-I/9


legitimate trial strategy or tactics, performance is not deficient.” Kyllo, 166 Wn.2d at

863. Prejudice is established when there is a reasonable probability that but for

counsel's errors, the result of the trial would have been different. In re Pers. Restraint of

Brett, 142 Wn.2d 868, 873, 16 P.3d 601 (2000). If the defendant fails to satisfy either

element, the claim fails. State v. Thomas, 109 Wn.2d 222, 225-26, 743 P.2d 816

(1987).

       The challenged jury instruction, which is essentially identical to Washington

Pattern Jury Instruction (WPI) 360.06, defined the standard of proof as follows:

       KAMRAN NAFICY, M.D. and LAETITIA GEOFFREY-DALLERY, Psy.D.
       are the petitioners and have the burden of proving each element of their
       case by clear, cogent, and convincing evidence. Clear, cogent, and
       convincing evidence exists when the element has been shown by the
       evidence to be highly probable.

       Proof by clear, cogent, and convincing evidence requires a greater
       showing than is required under the “preponderance of the evidence”
       standard that is used in many other civil cases. Preponderance of the
       evidence exists when an element has been shown to be more probably
       true than not true.

       On the other hand, proof by clear, cogent, and convincing evidence does
       not require as great a showing as is required under the proof “beyond a
       reasonable doubt” standard used in criminal cases. Reasonable doubt
       means such a doubt as exists in the mind of a reasonable person after
       fully, fairly, and carefully considering all the evidence or lack of evidence.

       “Preponderance of the evidence” and “beyond a reasonable doubt” are
       defined here solely to aid you in understanding the meaning of “clear,
       cogent and convincing” evidence.

       The respondent does not have the burden to prove or disprove any
       element of the case.

See 6A W ASHINGTON PRACTICE: W ASHINGTON PATTERN JURY INSTRUCTIONS: CIVIL

360.06 (7th ed. 2019).




                                              9
No. 82548-8-I/10


       W.T. asserts that WPI 360.06 misstates the burden of proof in a criminal case by

failing to expressly state that the defendant’s guilt must be proved beyond a reasonable

doubt, thereby reducing the level of proof necessary to meet the standard for clear,

cogent, and convincing evidence in his case. He relies on Involuntary Treatment of

A.J., 196 Wn. App. 79, 84, 383 P.3d 536 (2016), in support of his claim that counsel’s

performance was deficient for proposing it.

       In A.J., the appellant challenged WPI 360.06 on the same basis as W.T. 196

Wn. App. at 82-83. Division Three concluded that the appellant did not establish that

counsel was ineffective:

       It is not deficient representation to fail to object when the court gives the
       jury a pattern jury instruction. See State v. Studd, 137 Wn.2d 533, 551,
       973 P.2d 1049 (1999) (finding counsel was not ineffective for proposing a
       then-unquestioned pattern jury instruction). However, though we find
       counsel provided effective representation, A.J.’s suggestion that the
       instruction could be improved is well taken. The Washington Pattern
       Instructions Committee should consider revising the instruction to make
       clear that under the reasonable doubt standard the jury must find the
       essential facts beyond a reasonable doubt.

A.J., 196 Wn. App. at 84.

       W.T., noting that A.J. was published approximately three years before his

commitment trial, argues that his counsel should have been on notice that WPI 360.06

misstated the burden of proof. In Kyllo, our Supreme Court held that defense counsel

was ineffective for proposing a pattern jury instruction that lowered the State’s burden of

proof, where counsel should have realized that several recent appellate decisions held

the instruction was incorrect. 166 Wn.2d 187. But the A.J. court did not hold that WPI

360.06 was defective, invalid, or unconstitutional. It merely agreed that the instruction

“could be improved.” 196 Wn. App. at 84. Although we agree with Division Three that



                                              10
No. 82548-8-I/11


that the WPI Committee should consider revising WPI 360.06, we are unwilling to

conclude that counsel was ineffective for proposing it.

      Affirmed.




WE CONCUR:




                                           11